     Case 1:20-cv-00793-DAD-SKO Document 11 Filed 09/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA BLAND,                                      No. 1:20-cv-00793-DAD-SKO (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, REVOKING IN
14    J. PEDERSEN, et al.,                              FORMA PAUPERIS STATUS, AND
                                                        DIRECTING PAYMENT OF FILING FEE
15                       Defendants.
                                                        (Doc. Nos. 4, 8)
16

17

18          Plaintiff Joshua Bland is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 10, 2020, the assigned magistrate judge issued an order granting plaintiff’s

22   application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, and directing the

23   California Department of Corrections and Rehabilitation (“CDCR”) to collect the required filing

24   fee payments from plaintiff’s inmate trust account and forward them to the Clerk of the Court.

25   (Doc. No. 4.)

26          On August 6, 2020, the magistrate judge issued findings and recommendations

27   recommending that plaintiff’s in forma pauperis be revoked and that plaintiff be required to pay

28   the $400.00 filing fee in full to proceed with this action because (1) he is subject to the three
     Case 1:20-cv-00793-DAD-SKO Document 11 Filed 09/14/20 Page 2 of 2


 1   strikes bar under 28 U.S.C. § 1915(g) and (2) the allegations in his complaint to do not satisfy the

 2   “imminent danger of serious physical injury” exception to § 1915(g). (Doc. No. 8.)

 3          On August 17, 2020, plaintiff filed objections to the pending findings and

 4   recommendations. (Doc. No. 10.) In his objections, plaintiff does not dispute that the three

 5   dismissals cited by the magistrate judge are strike dismissals under § 1915(g), nor does he

 6   contend that the allegations in his complaint trigger the imminent danger exception. Rather, he

 7   contends that various federal and state rules and statutes, including the Prison Litigation Reform

 8   Act, infringe upon his constitutional rights. (See id.)

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
10   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

11   objections, the court finds the findings and recommendations to be supported by the record and

12   proper analysis. Plaintiff’s objections are frivolous.

13          Accordingly,

14          1.      The findings and recommendations issued on August 6, 2020 (Doc. No. 8) are

15                  adopted in full;

16          2.      Plaintiff’s in forma pauperis status is revoked;

17          3.      The order directing CDCR to collect filing fee payments from plaintiff’s inmate

18                  trust account issued on June 10, 2020 (Doc. No. 4) is vacated;

19          4.      Within thirty (30) days from the date of service of this order, plaintiff shall pay the
20                  required filing fee of $400.00 in full to proceed with this action;

21          5.      Failure to pay the filing fee within the allotted time will result in dismissal of this

22                  action; and,

23          6.      The Clerk of the Court is directed to serve a copy of this order on CDCR and on

24                  the Financial Department of the U.S. District Court for the Eastern District of

25                  California.

26   IT IS SO ORDERED.
27
        Dated:     September 14, 2020
28                                                       UNITED STATES DISTRICT JUDGE

                                                        2
